Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 10/17/2019 has been considered.  Claims 2, 4, 11-12, 19-35 have been cancelled and claims 36-40 have been newly added by applicant.  Claims 1, 3, 5-10, 13-18, 36-40 are currently pending.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication 2008/0225936 A1) in view of Vucetic et al. (WO 2012/092642 A1).
Regarding claim 1, Hong discloses a method for wireless communication, implemented at a wireless communication apparatus (wireless communications apparatus 900, see Fig. 9, 
receiving a set of pilots over a transmission channel between the wireless communication apparatus and a far-end communication apparatus (wireless signals are received in a MIMO system, see paragraph 0024; communication link between wireless terminal and base station; see paragraph 0006; the known pilot tone can be subtracted from the pilot part of signals carrying pilot tones, so as to estimate the time-variation to the signal, see paragraph 0044), the transmission channel comprising a first portion that is time-invariant and a second portion that is time-variant (the term hl(n) can be decomposed in terms of the time-invariant and time-variant quantity for hl(0) and fl(n) components. The hl(0) term represents the constant/time-variant component of channel impulse response whereas the fl(n) term represents the amount of time variation at time n from time zero of the l-th path, see paragraphs 0034-0037);
processing the received set of pilots to generate an estimate of the first portion (hl(0) is value of the channel gain of l-th path at time index zero in the data block.  This term represents the time-invariant component of the channel impulse response in one block, paragraph 0035);
processing the received set of pilots to generate an estimate of the second portion (fl(n) is the difference between channel coefficients at time n and time zero of the l-th path. This term represents the amount of time-variation at time n from time zero of the l-th path. fl(n) can be inferred from fl(n)=hl(n)-hl(0) if one can estimate the values of hl(n) and hl(0), see paragraph 0036); and 

However, Vucetic, in the same field of endeavor, teaches “performing a communication based on a channel state information that is a weighted combination of a first term based on the estimate of the first portion and a second term based on the estimate of the second portion (iterative Doppler-assisted channel estimation scheme based on a weighted time-domain channel interpolation. In this method, each time-domain channel coefficient is expressed as a weighted interpolation of other channel coefficients. The interpolation weights are designed in a way that the channel estimation error is minimized, see page 8, line 24 - page 9, line 26).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hong to include “performing a communication based on a channel state information that is a weighted combination of a first term based on the estimate of the first portion and a second term based on the estimate of the second portion” as taught by the channel estimation method of Vucetic so that the channel time variations of highly mobile users can be traced more accurately (see page 4, lines 17-18).

Regarding claim 3, Hong and Vucetic disclose the method of claim 1.
Hong may not explicitly show “the estimate of the first portion is generated based on (a) Doppler filtering of estimates of the transmission channel at different times, (b) an average of or (c) phase noise compensation techniques.”
However, Vucetic, in the same field of endeavor, teaches “the estimate of the first portion is generated based on (a) Doppler filtering of estimates of the transmission channel at different times (each time-domain channel coefficient is expressed as a weighted interpolation of other channel coefficients, which utilizes Doppler spread knowledge to calculate the time-domain channel correlations at the receiver, see col. 9, lines 10-26).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hong to include “the estimate of the first portion is generated based on (a) Doppler filtering of estimates of the transmission channel at different times” as taught by the channel estimation method of Vucetic so that it will utilize Doppler spread knowledge to calculate the time-domain channel correlations at the receiver (see col. 9, lines 10-26).

Regarding claim 5, Hong and Vucetic disclose the method of claim 1.
Hong discloses the wireless communication apparatus is a base station (base station, see paragraph 0046). 
Hong may not explicitly show “processing the received set of pilots to generate the estimate of the second portion comprises interpolating and/or extrapolating the estimate of the second portion.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hong to include “processing the received set of pilots to generate the estimate of the second portion comprises interpolating and/or extrapolating the estimate of the second portion” as taught by the channel estimation method of Vucetic so that it will use interpolation to obtain the channel coefficients at the data field for the time-multiplexed pilot symbol structure (see paragraph 0064).

Regarding claim 36, Hong discloses a wireless communication apparatus (wireless communications apparatus 900, see Fig. 9, paragraph 0068), comprising 
a processor (processor 904, see Fig. 9), a memory (memory 902, see Fig. 9) and a transceiver circuitry (receiver system 1154a through 1154r, see Fig. 11, paragraph 0076), wherein the processor is configured for:
receiving a set of pilots over a transmission channel between the wireless communication apparatus and a far-end communication apparatus (wireless signals are received in a MIMO system, see paragraph 0024; communication link between wireless terminal and base station; see paragraph 0006; the known pilot tone can be subtracted from the pilot part of signals carrying pilot tones, so as to estimate the time-variation to the signal, see paragraph 0044), the l(n) can be decomposed in terms of the time-invariant and time-variant quantity for hl(0) and fl(n) components. The hl(0) term represents the constant/time-variant component of channel impulse response whereas the fl(n) term represents the amount of time variation at time n from time zero of the l-th path, see paragraphs 0034-0037);
processing the received set of pilots to generate an estimate of the first portion (hl(0) is value of the channel gain of l-th path at time index zero in the data block.  This term represents the time-invariant component of the channel impulse response in one block, paragraph 0035);
processing the received set of pilots to generate an estimate of the second portion (fl(n) is the difference between channel coefficients at time n and time zero of the l-th path. This term represents the amount of time-variation at time n from time zero of the l-th path. fl(n) can be inferred from fl(n)=hl(n)-hl(0) if one can estimate the values of hl(n) and hl(0), see paragraph 0036); and 
Hong may not explicitly show “performing a communication based on a channel state information that is a weighted combination of a first term based on the estimate of the first portion and a second term based on the estimate of the second portion.”
However, Vucetic, in the same field of endeavor, teaches “performing a communication based on a channel state information that is a weighted combination of a first term based on the estimate of the first portion and a second term based on the estimate of the second portion (iterative Doppler-assisted channel estimation scheme based on a weighted time-domain channel interpolation. In this method, each time-domain channel coefficient is expressed as a weighted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hong to include “performing a communication based on a channel state information that is a weighted combination of a first term based on the estimate of the first portion and a second term based on the estimate of the second portion” as taught by the channel estimation method of Vucetic so that the channel time variations of highly mobile users can be traced more accurately (see page 4, lines 17-18).

Regarding claim 37, Hong discloses the apparatus of claim 36.
Hong may not explicitly show “the estimate of the first portion is generated based on (a) Doppler filtering of estimates of the transmission channel at different times, (b) an average of measurements of the transmission channel at different times, or (c) phase noise compensation techniques.”
However, Vucetic, in the same field of endeavor, teaches “the estimate of the first portion is generated based on (a) Doppler filtering of estimates of the transmission channel at different times (each time-domain channel coefficient is expressed as a weighted interpolation of other channel coefficients, which utilizes Doppler spread knowledge to calculate the time-domain channel correlations at the receiver, see col. 9, lines 10-26).”
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication 2008/0225936 A1) in view of Vucetic et al. (WO 2012/092642 A1), and in further view of Zhang et al. (US Publication 2012/0147761 A1).
Regarding claim 6, Hong and Vucetic disclose the method of claim 5.
Hong may not explicitly show “the interpolating and/or extrapolating the estimate of the second portion is based on minimum mean-square error (MMSE) filtering or sparse-estimation signal processing.”
However, Zhang teaches “the interpolating the estimate of the second portion is based on minimum mean-square error (MMSE) filtering (MMSE interpolation is carried out in the time domain on all the sub-carriers which contain pilot signals, see paragraph 0033)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hong to include “processing the received set of pilots to generate the estimate of the second portion comprises interpolating .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Publication 2008/0225936 A1) in view of Vucetic et al. (WO 2012/092642 A1) as applied to claim 1 above, and in further in view of Sorensen (WO 2015/149812 A1).
Regarding claim 8, Hong and Vucetic disclose the method of claim 1.
Hong may not explicitly show “a plurality of transmission channels comprises the transmission channel, wherein a plurality of far-end communication apparatuses comprises the far-end communication apparatus, wherein each of the plurality of transmission channels is between the wireless communication apparatus and a corresponding one of the plurality of far-end apparatuses, and wherein each of the plurality of transmission channels is estimated based on different pilot and/or reference signals assigned to the corresponding far-end apparatus.”
However, Sorensen, in the same field of endeavor, teaches “a plurality of transmission channels comprises the transmission channel (determining channel coefficients of channels in the wireless cellular network, see page 24, lines 14-18), wherein a plurality of far-end communication apparatuses comprises the far-end communication apparatus (base stations and user equipments, see Fig. 1), wherein each of the plurality of transmission channels is between the wireless communication apparatus and a corresponding one of the plurality of far-end apparatuses (a plurality of channels between the base station and user equipments, see Fig. 1), and wherein each of the plurality of transmission channels is estimated based on different pilot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the channel estimation method of Hong to include “a plurality of transmission channels comprises the transmission channel, wherein a plurality of far-end communication apparatuses comprises the far-end communication apparatus, wherein each of the plurality of transmission channels is between the wireless communication apparatus and a corresponding one of the plurality of far-end apparatuses, and wherein each of the plurality of transmission channels is estimated based on different pilot and/or reference signals assigned to the corresponding far-end apparatus” as taught by the channel estimation method of Sorensen so that it would reduce contamination caused by the other non-orthogonal, identical pilot or corresponding sequences from the other users (see page 21, line 31 - page 2, line 15).  

Allowable Subject Matter
Claims 7, 9-10, 13-18, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In Claim 7, the method of claim 1, wherein processing the received set of pilots to generate the estimate of the second portion comprises: performing channel estimation on a 

In Claim 9, the method of claim 8, wherein each of the different pilot signals is supported in a delay-Doppler plane, and wherein at least a portion of the delay-Doppler plane supporting a first pilot signal does not overlap the delay-Doppler plane supporting a second pilot signal.

In claim 10, the method of claim 8, wherein the different pilot signals from the corresponding far-end communication apparatus received at the wireless communication apparatus have a pairwise non-zero correlation among each other.

In Claim 16, the method of claim 1, wherein a plurality of transmission channels comprises the transmission channel, wherein a plurality of far-end communication apparatuses comprises the far-end communication apparatus, wherein each of the plurality of transmission channels is between the wireless communication apparatus and a corresponding one of the plurality of far-end apparatuses, and wherein the method further comprises:
estimating, for each of the plurality of far-end communication apparatuses, a channel factor, wherein the channel factor is based on a ratio between a metric associated with the estimate of the first portion and a metric associated with the estimate of the second portion;

assigning different amount of transmission resources to pilot signal transmissions in the wireless communication system to each group based on the values of the channel factors for the far-end communication apparatuses in that group.

In claim 38, the apparatus of claim 36, wherein a plurality of transmission channels comprises the transmission channel, wherein a plurality of far-end communication apparatuses comprises the far-end communication apparatus, wherein each of the plurality of transmission channels is between the wireless communication apparatus and a corresponding one of the plurality of far-end apparatuses, and wherein the method further comprises:
estimating, for each of the plurality of far-end communication apparatuses, a channel factor, wherein the channel factor is based on a ratio between a metric associated with the estimate of the first portion and a metric associated with the estimate of the second portion;
classifying the plurality of far-end communication apparatuses into at least two groups based on values of the channel factor for each of the plurality of far-end communication apparatuses; and
.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/KEVIN D MEW/            Primary Examiner, Art Unit 2471